Citation Nr: 1031424	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-18 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement for the costs of private medical 
expenses incurred on November 8, 2007.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 
1981 and from January 1982 to November 1985.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
December 2007 administrative decision issued by the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Bay Pines, 
Florida.  


FINDINGS OF FACT

1.  The Veteran is service-connected for claw foot, rated 10 
percent disabling.

2.  VA did not grant prior authorization for the medical services 
provided on November 8, 2007.

3.  The care and service rendered on November 8, 2007, was not in 
response to a medical emergency of such a nature that delay would 
have been hazardous to the life or health of the Veteran and VA 
facilities were feasibly available.


CONCLUSION OF LAW

Payment or reimbursement for private medical services provided on 
November 8, 2007, is not warranted.  38 U.S.C.A. §§ 111, 1701, 
1703, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.143 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 8, 2007, the Veteran was seen in the emergency 
department of the Lakewood Ranch Medical Center with complaints 
of a left foot injury.  The Veteran reported that he had injured 
his left foot and heel five days earlier and was experiencing 
severe pain.  X-rays of the left heel and foot were negative and 
the Veteran was diagnosed with a left foot contusion.  He was 
instructed to apply ice, to use crutches as needed, and to wrap 
his foot with an Ace bandage. 

A claim of entitlement to reimbursement for the Veteran's medical 
expenses was denied in a December 2007 administrative decision.  
The Veteran contends that reimbursement is appropriate as VA 
facilities were not available.  In statements supporting his 
claim, he contends that he had an appointment to see his VA 
doctor at the Bay Pines VAMC on November 8, 2007, but as he was 
late, the doctor was unable to see him or provide an X-ray.  He 
rescheduled his appointment for November 22, 2007, but sought 
treatment at a private facility in order to obtain an X-ray of 
his foot. 

In adjudicating a claim for reimbursement of medical expenses, 
the Board must make a factual determination as to whether VA gave 
prior authorization for the non-VA medical care that the Veteran 
received.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.

There is no evidence that the Veteran obtained proper 
authorization for the private treatment he received in November 
2007, nor has the Veteran so asserted.
Specific requirements that must be followed under 38 C.F.R. § 
17.54 were not complied with, as a result of which proper 
authorization from VA was not obtained.  Smith v. Derwinski, 2 
Vet. App. 378 (1992).

A Veteran may be eligible for payment or reimbursement for 
services not previously authorized in accordance with 38 U.S.C.A. 
§§ 1725 or 1728.  Hennessey v. Brown, 7 Vet. App. 143 (1994).  
The provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended via 
legislation that became effective October 10, 2008.  See Veterans 
Benefits Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 
122 Stat. 4123 (2008).  Specifically, the word "shall" in the 
first sentence replaced the word "may."  This made the payment or 
reimbursement by VA of treatment non-discretionary, if the 
Veteran satisfied the requirements for such payment.  While the 
amended provisions became effective when the law was signed on 
October 10, 2008, there was no specific effective date or 
applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes.  Landgraf v. USI Film Products, 511 U.S. 244 (1994). 
Because the Veteran's claim was filed prior to the effective date 
of the amendments, the amended version of the statute does not 
apply in this case. 

Under Section 1728, payment may be made for care rendered for an 
adjudicated service-connected disability, a nonservice- connected 
disability aggravating a service-connected disability, for any 
disability of a veteran who has a total disability permanent in 
nature resulting from a service- connected disability, or, in 
certain circumstances, any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocation 
rehabilitation program.  38 U.S.C.A. §1728(a)(2); 38 C.F.R. § 
17.120(a).  

Payment may be made if the care and service not previously 
authorized were rendered in a medical emergency of such a nature 
that delay would have been hazardous to life or health; and when 
VA or other Federal facilities were not feasibly available, and 
an attempt to use them before them beforehand or obtain prior VA 
authorization for the service required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 
17.120(b), (c).

The Veteran is service-connected for claw foot rated as 10 
percent disabling and the private medical treatment he received 
in November 2007 was for a left foot injury.  Although the record 
does not establish whether the Veteran is specifically service-
connected for claw foot of the left foot, the Board will resolve 
reasonable doubt in his favor and find that the medical care 
rendered in this case was for an adjudicated service-connected 
disability.  Thus, the determinative issues are whether the 
treatment was rendered in response to a medical emergency and 
whether VA or other Federal facilities were feasibly available.  

The Veteran's central contention in this case is that VA 
facilities were not feasibly available for treatment as he missed 
a scheduled appointment on November 8, 2007, and could not 
undergo a X-ray at the VAMC that same day.  In a February 2008 
statement, the VA Chief Medical Officer (CMO) who reviewed the 
record determined that VA emergency room facilities were 
available to the Veteran on November 8, 2007, and at any point 
after he initially injured his left foot four days earlier.  The 
CMO also noted that there was no indication in the record that 
the Veteran had actually presented for his November 8, 2007, 
appointment or utilized the physician's walk-in appointment 
option.  Therefore, the record establishes that VA facilities 
were feasibly available for treatment of the Veteran's left foot 
contusion.

The evidence also does not establish that the Veteran's November 
2007 treatment for a foot contusion was in response to a medical 
emergency or of such a nature that delay would have been 
hazardous to the Veteran's life or health.  Although the Veteran 
contends that he had to undergo an X-ray of his left foot on 
November 8, 2007, the Board notes that he waited five days before 
obtaining medical treatment for his left foot injury.  He 
complained of severe pain while undergoing treatment at the 
Lakewood Ranch Medical Center, but there is no indication in the 
record that the Veteran believed he was experiencing a medical 
emergency or that delay in treatment would have been hazardous to 
his health.  X-rays of his foot and heel were normal, and the 
only diagnosis was a foot contusion.  

The Court of Appeals for Veterans Claims (Court) has held that 
the question of medical emergency is determined on the basis of 
what a reasonable lay person would believe, rather than medical 
findings.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  
However, in this case, the Veteran has not alleged, and the 
evidence does not show, that he believed he was experiencing a 
medical emergency.  

Accordingly, the claim for reimbursement of private medical 
expenses incurred on November 8, 2007 must be denied because the 
preponderance of the evidence is against the claim and there is 
no reasonable doubt to resolve in the Veteran's favor.  38 
U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a May 2008 letter.  
Although this followed the adverse decision on appeal, there is 
no showing of prejudice here.  Indeed, from a review of the 
Veteran's statements, it is clear that he understood the types of 
evidence necessary to substantiate the claim, such as that 
demonstrating that VA facilities were not feasibly available.  He 
was afforded the opportunity to present testimony at a hearing 
and declined.  For these reasons, no additional development is 
required regarding the duty to notify in this case.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including the private clinical records from his November 8, 2007, 
private medical center treatment.  The Veteran has not identified 
any other evidence pertinent to the claim on appeal.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to reimbursement for the costs of private medical 
expenses incurred on November 8, 2007, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


